DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2. 	The following is an Examiner’s Statement of Reasons for Allowance:
	The prior art does not teach or suggest the specifically enumerated and ordered features of the independent claims inclusive of: 
	“establishing a first session in a first protocol between the content providing device providing the streaming service and the terminal device; 
transmitting, by the content providing device, first session information to the terminal device through the first session in the first protocol, the first session information including a first session key; 
receiving, by the content providing device, second session information for a second protocol from the terminal device through the second session, the second protocol different from the first protocol, the second session information including a second session key; 
determining, by the content providing device, whether the first session key of the first session information matches [[a]]the second session key in the second session information; and 
providing, by the content providing device, requested content to the terminal device through the second session in the second protocol at a first time responsive to 
wherein the first session is a transmission control protocol (TCP) session for transmission of control information required for content transmission, and the second session is a user datagram protocol (UDP) session for the content transmission.” 
That is, the combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) establishing a first session in a first protocol between the content providing device providing the streaming service and the terminal device, 2) the first session information including a first session key, 3) second session information for a second protocol from the terminal device through the second session, the second protocol different from the first protocol, the second session information including a second session key, 4) determining, by the content providing device, whether the first session key of the first session information matches [[a]]the second session key in the second session information, 5) determining that the first session key of the first session information matches the second session key in the second session information, 6) wherein the first session is a transmission control protocol (TCP) session for transmission of control information required for content transmission, and the second session is a user datagram protocol (UDP) session for the content transmission. 
Hide (JP 2008-158575 A) transmits a first signal including a first session key, and a second signal including a second session key associated with the first session key. Receiving the first signal and receiving the third signal including the first session key included in the first signal, and receiving the second signal and the 
PARK et al. (US 2015/0358363 A1) the present invention relates to a method, apparatus, and system for controlling a session between devices on a network, and more particularly, to a technique regarding a method for controlling a session between devices on a particular network using a controller in a plurality of networks supporting different protocols.
Wang et al. (US 2007/0223443 A1)  this invention relates to a method, a computer program, a computer program product, a system, devices and a protocol for transferring data and information on associated data asset information.
In addition, as evidenced by the prosecution history (see at least 03/18/2021 Applicant Argument/Remarks, 12/24/2020 Non-Final Office Action), the Applicant’s Arguments and the amended Independent Claim(s) are persuasive and the USC 103 Rejection of Claim(s) 1, 3, 5-8 are hereby withdrawn. 
 Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	 Claim(s) 1, 3, 5-8 are allowed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maloney 							(US 2010/0122303 A1)
The embodiments presently disclosed generally relate to network communications. More specifically, embodiments herein relate to distributing and serving various media and content resources across a content delivery network.
Lajoie et al. 							(US 2011/0107379 A1)
The invention relates generally to the fields of video and/or data transmission. In one exemplary aspect, the invention relates to the use of a network architecture for providing content in content-based (e.g., cable) networks using a packetized protocol.
KWEON et al. 						(US 2015/0009956 A1)
The present disclosure relates to an apparatus and method for transmitting/receiving service data in a mobile communication network. More particularly, the present disclosure relates to an apparatus and method for transmitting/receiving streaming service data in a mobile communication network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457